Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 1 of 11 PageID #: 1137




                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



  UNITED STATES OF AMERICA,                                        3:16-CR-30070-RAL

                        Plaintiff,
                                                         OPINION AND ORDER DENYING
         vs.                                             MOTION FOR COMPASSIONATE
                                                        RELEASE WITHOUT PREJUDICE TO
  STEPHAN GEORGE JONES,                                           RE-FILING

                        E)efendant.




         A federal grand jury indicted Stephan George Jones(Jones) on one count of conspiracy to
                          I




 distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.

 Doc. I. On January 24, 2017, Jones appeared before this Court and entered a guilty plea to the

 indictment. Doc. 69. On April 11, 2017,this Court held a sentencing hearing in Jones's case and

 imposed a custody sentence of 120 months followed by five years of supervised release. Docs.

 82 at 1; 84 at 2-3. Jones is currently incarcerated at Federal Correctional Institution Englewood

 (FCI Englewood)and has filed a pro se motion for compassionate release, citing his age, race,

 and health conditions in combination with the global COVID-19 pandemic as justification. Doc.

 90. The Federal Public Defender Office for the Districts ofNorth and South Dakota(FPD)has

 submitted a supplement to Jones's motion, and the Government has responded in opposition.

 Docs. 97, lOI. FPD has replied. Doc. 103. After the motion was fully briefed, Jones filed a

  supplement. Doc. 104, attaching a letter that Jones's lawyer wrote to the FCI Englewood warden

  advocating for compassionate release. Doc. 104-2, and a letter dated September 9,2020, by

  which the FCI Englewood warden advised that FCI Englewood was preparing a formal referral

                                                  1
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 2 of 11 PageID #: 1138




 to the Office of General Counsel for review of Jones possibly being granted compassionate

 release, Doc. 104-1. At the time of receiving this supplement,this Court had a draft decision

 denying compassionate release, but withheld finalizing or filing that decision in case the Bureau

 ofPrisons(BOP)released Jones. This Court recognized that Jones's case presented a closer call

 for compassionate release than many others.

          The only subsequent filing in Jones's case was another supplement. Doc. 105, filed by

 Jones on December 2, 2020. This supplement advised that there were 141 active COVID-19

 cases among inmates and 32 active cases among staff at PCI Englewood. When this Court had

 drafted a decision denying Jones's request for compassionate release, there were no active

 COVID-19 cases at PCX Englewood. Rather than delaying further, this Court now enters a denial

 of Jones's motion without prejudice to re-filing. Nothing in this Opinion and Order is meant to

 persuade BOP decision makers, who have more current and direct knowledge of Jones's medical

 conditions and rehabilitation status, from granting compassionate release, ifthe BOP sees fit to

 do so. This Court has considered Jones's motion, and for the reasons stated herein, denies his

  motion at this time.


     I.      Background

          Jones's conviction resulted from distributing a large quantity of methamphetamine on the

 Rosebud Sioux Indian Reservation in South Dakota. Docs. 66; 83 at        12-19. Prom September

  of 2013 until May of2016, Jones was involved in a conspiracy to distribute at least 1.5

 kilograms but less than 5 kilograms of methamphetamine. Doc. 83 at       19, 66. Jones received

  large quantities of methamphetamine, which he would break down and distribute to co-

  conspirators to sell to individuals on the Rosebud Sioux Indian Reservation. Doc. 83 at     12-14,

  16-18. Jones also took multiple trips out of state to obtain methamphetamine that he would later

                                                  2
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 3 of 11 PageID #: 1139




 sell in South Dakota. Doc. 83 at    12, 17. Jones began distributing controlled substances to      r



 make an income; he "wanted to make money fast." Doc. 83 at Tf 22. According to co-

 conspirators' statements, Jones earned a large financial profit from distributing controlled

 substances. Doc. 83 at    14, 17. Jones was considered an organizer, leader, manager, or

 supervisor ofthe conspiracy. Doc. 83 at Tf 29.

         Under the sentencing guidelines, Jones's total offense level for this offense was 31 and

  Jones was in criminal history category I. Doc. 83 at    35, 39. Based on his criminal history

  category and total offense level, Jones's advisory guideline range was 108 months to 135

  months. Doc. 83 at 64. Because the offense had a mandatory minimum sentence (120 months)

 that was greater than the low end ofthe original guideline range, Jones's advisory guideline

  range became 120 months to 135 months custody. Doc. 83 at        63,64. This Court held a

  sentencing hearing in Jones's case on April 11, 2017, and heard arguments on objections to the

  presentence investigation report(PSR). Doc. 82. Ultimately, the Court amended the PSR based

  on the objections. Doc. 82 at 1; Doc. 92. After hearing argument from both parties as to the

  appropriate sentence and hearing from Jones himself, this Court sentenced Jones to 120 months

  custody followed by a five-year term of supervised release. Docs. 82 at 1; 84 at 2-3. Jones has

  been in custody since October 19, 2016, and is currently incarcerated at FCI Bnglewood. Docs.

  41,42; 83 at 8; see also Find an Inmate, Federal Bureau ofPrisons,

  https://www.bop.gov/inmateloc/(last visited Jan. 27,2021).

         In early 2020, a novel coronavirus, COVID-19, quickly spread across the United States

  and infiltrated correctional institutions. As a new virus, COVID-19 has presented somewhat of a

  mystery to medical professionals and society in general. Some people can contract virus and be

  completely asymptomatic, while other people develop complications and die from the illness.

                                                  3
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 4 of 11 PageID #: 1140




 The Centers for Disease Control and Prevention(CDC)have identified certain underlying health

 conditions that put individuals at higher risk for a severe form of the illness if they contract the

 disease. Among those at higher risk are individuals with cancer, chronic kidney disease, obesity,

 serious heart conditions, sickle cell disease, and Type 2 diabetes. See People with Certain

 Medical Conditions, Centers for Disease Control and Prevention,

 https://www.cdc.gOv/coronavirus/2019- ncov/need-extra-precautions/people-with-medical-

 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Jan. 27, 2021).

          Jones currently suffers from the following medical conditions: Type 2 diabetes,

 hypertension, and obesity. Docs. 102 at 14; 92 at 504; 103 at 3. He has now filed a motion for

 compassionate release with this Court based on those conditions and the increased susceptibility

 to complications to COVID-19 he faces if he contracts the disease. Doc. 90.

    II.      Legal Standard

          Generally, a "court may not modify a term of imprisonment once it has been imposed,"

 except in a few, narrow circumstances. 18 U.S.C. § 3582(c). The compassionate release statute

 as amended by the First Step Act of 2018 provides one of those narrow avenues through which a

 sentence may be modified. The compassionate release statute provides in pertinent part that:

                (A)the court, upon motion ofthe Director ofthe Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the
                   Bureau ofPrisons to bring a motion on the defendant's behalf or
                   the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant's facility, whichever is earlier, may
                   reduce the term ofimprisonment... after considering the factors
                   set forth in section 3553(a)to the extent that they are applicable,
                     if it finds that—
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 5 of 11 PageID #: 1141




                    (i)     extraordinary and compelling reasons warrant such a
                            reduction;...

                    and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A). "The district court has broad discretion in determining whether

 proffered circumstances warrant a reduction in sentence." United States v. Loggins.966 F.3d 891,

 (8th Cir. 2020). Ultimately, the defendant bears the burden of establishing that a sentence

 reduction is warranted. See United States v. Jones. 836 F.3d 896, 899(8th Cir. 2016).

     III.    Discussion


         Jones submitted a request for compassionate release to the warden of his institution on

 August 3, 2020, outlining some of his medical conditions and his possible release plan. Doc.97-

  1 at 1. Jones's request was submitted more than thirty days ago, and the BOP has not submitted a

 motion for compassionate release on Jones's behalf. Therefore, this Court may entertain Jones's

 motion directly.

         In determining whether compassionate release is justified, this Court must consider the

 sentencing factors in 18 U.S.C. § 3553(a), determine whether "extraordinary and compelling

 reasons" warrant a sentence reduction, and evaluate whether a sentence reduction is consistent

  with the Sentencing Commission's applicable policy statements. See 18 U.S.C. § 3582(c). The

 sentencing factors found in 18 U.S.C. § 3553(a) instruct this Court to consider the applicable

  guidelines issued by the Sentencing Commission;"the nature and circumstances ofthe offense and

 the history and characteristics of the defendant;" the need for the sentence "to reflect the

  seriousness of the offense, to promote respect for the law, and to provide just punishment for the

  offense;" to adequately deter criminal conduct,to protect the public; and "to provide the defendant

  with needed educational or vocational training, medical care, or other correctional treatment in the

                                                   5
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 6 of 11 PageID #: 1142




 most effective manner." 18 U.S.C. § 3553(a). This Court also should consider the need to avoid

 unwarranted sentence disparities among similarly situated defendants. 18 U.S.C. § 3553(a)(6).

         In conducting its analysis on compassionate release motions, this Court begins hy

 considering the applicable § 3553(a)sentencing factors. The nature and circumstances ofthe

 offense are detailed above and likely impacted many lives on the Rosebud Sioux Indian

 Reservation. At least 1.5 kilograms but less than 5 kilograms of methamphetamine were

  distributed on and around the Rosebud Sioux Indian Reservation over several years by Jones and

 his co-conspirators. Additionally, Jones was a leader or organizer ofthe conspiracy. Based on the

 large quantity of drugs and the mandatory minimum sentence of 120 months in custody, Jones's

  guideline range was 120-135 months in custody. A sentence at the bottom ofthe guideline-range

 like the one imposed was necessary for several reasons. First, a lengthy sentence adequately

 reflected the seriousness ofthe offense and provided just punishment. Second, the type of

  criminal conduct at issue here requires a powerful deterrent. Third, such a sentence also was

 required to protect the public and serve the interests of punishment. Overall, the 120-month

  sentence was sufficient to achieve the§ 3553(a) sentencing factors, but it was not greater than

  necessary.


         As of August 11, 2020, Jones has served approximately 39% of his full sentence and

  approximately 46% of his "statutory term." Doc. 92 at 721. Since he entered BOP custody,

  Jones, now age 49, has completed numerous education courses, including soldering and

  construction courses, along with obtaining his GED.Doc. 92 at 718. He has zero discipline

  reports. Doc. 92 at 717.

         This Court next determines whether "extraordinary and compelling" reasons exist to

  modify a sentence. Congress has directed the Sentencing Commission to describe and provide

                                                  6
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 7 of 11 PageID #: 1143




 examples of what constitutes "extraordinary and compelling" reasons with respect to the

 compassionate release statute. 28 U.S.C. 994(t). The Sentencing Commission provided such

 examples in the commentary to United States Sentencing Guideline 1B1.13. Those reasons

 include the defendant's terminal illness or debilitating physical or mental condition, the

 defendant's age in combination with the proportion of his sentence served, and certain family

 circumstances. U.S.S.G. § 1B1.13 cmt. n.l(A)-(C). The Sentencing Commission also included a

 "catch all" provision which allows one to find "extraordinary and compelling" reasons other than

 those specifically listed "[a]s determined by the Director of the Bureau of Prisons." U.S.S.G. §

 1B1.13 cmt. n.l(D). However, since the First Step Act was passed, the Sentencing Commission

 has not updated its policy statement because it has not had a quorum. As a result, district courts

 have questioned whether the policy statement still applies and whether courts may consider other

 "extraordinary and compelling" reasons under the "catch all" provision. S^ United States v.

 Mondaca, No. 89-CR-0655 DMS,2020 WL 1029024, at *3(S.D. Cal. Mar. 3, 2020)(discussing

 the discord among district courts); United States v. Spears. No.98-0208-SI-22,2019 WL 5190877,

 at "'3 (D. Or. Oct. 15, 2019)(same); United States v. Brovm. 411 F. Supp. 3d 446, 449-50 (S.D.

 Iowa 2019)(same). Many district courts have determined that the discretion given to the Director

 ofthe BOP by the Sentencing Commission extends to federal judges and allows them to consider

 "extraordinary and compelling reason[s] other than"those specifically described. United States v.

 Condon.No. 3:12-cr-00091-10, 2020 WL 2115807, at *3(D.N.D. May 4,2020)(listing cases that

 found federal judges may apply the "catch all" provision of U.S.S.G. § 1B1.13 comment note

 1(D)).

          Jones argues primarily that he qualifies for release under the "catch all" provision of

 U.S.S.G. § 1B1.13 comment note 1(D), but argues in the alternative that he would qualify under

                                                   7
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 8 of 11 PageID #: 1144




 comment note l(A)(ii). Comment note 1(A) provides in relevant part that "extraordinary and

 compelling" reasons may exist ifthe defendant is "suffering from a serious physical or medical

 condition ...that substantially diminishes the ability ofthe defendant to provide self-care within ■

 the environment of a correctional facility and from which he or she is not expected to recover."

 U.S.S.G. § 1B1.13 cmt. n. l(A)(ii). In his reply, Jones alleges that his low back pain prevents him

 from providing self-care. Doc. 103 at 7. Jones uses a cane to ambulate. Doc. 92 at 16, 27, 61. In

 his medical records, Jones notes that his back pain makes walking difficult and has prevented

 him from exercising or participating in physical therapy in a consistent manner. Doc. 102 at 1.

 Besides his use of a cane to walk, there is no additional evidence that Jones cannot provide self-

 care; he does not require assistance to bathe, eat, operate a phone or computer, or perform other

 basic activities. Additionally, Jones's back pain is not a medical condition from which he is not

 expected to recover. Jones contends that a surgery would alleviate this medical condition. Docs.

 97 at 14; 103 at 7. As to Jones's argument that his diabetes, hypertension, and obesity prevent

 him from providing self-care in a correctional facility, Jones does not allege how these

 conditions prevent him from providing self-care within FCI Englewood. Therefore, Jones cannot

 establish "extraordinary and compelling" reasons to justify a sentence reduction under comment

 note l(A)(ii).

        This Court next considers Jones's circumstances under the "catch all provision." Jones

 argues that his underlying health conditions combined with the increased risks he faces if he

 contracts COVID-19 establish "extraordinary and compelling" reasons other than those

 specifically identified to justify a sentence reduction. The COVID-19 pandemic has impacted this

 country and its economy in extraordinary ways. However,"the mere existence of COYID-19 in

 society and the possibility that it may spread to a particular prison alone cannot independently

                                                  8
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 9 of 11 PageID #: 1145




 justify compassionate release, especially considering BOP's statutory role, and its extensive and

 professional efforts to curtail the virus's spread." United States v. Raia. 954 F.3d 594, 597 (3d

 Cir. 2020).

         FCI Englewood currently has four active inmate infections of COVID-19 and zero active

 COVID-19 cases among the facility's staff; 671 inmates and 69 staff have recovered from the

 illness, and the facility has reported zero inmate deaths. See COVID-19, Coronavirus, Federal

 Bureau of Prisons https;//www.bop.gov/coronavirus/ (last visited Jan. 27, 2021). The question

 becomes whether Jones's medical conditions—^Type 2 diabetes, hypertension, and obesity—

 combined with the conditions of confinement during the COVID-19 pandemic justify

 compassionate release.

         It is true that the CDC has recognized that individuals suffering from Type II diabetes or

 obesity (a body mass index of 30 or higher) have an increased risk of developing a severe illness

 if they contract COVID-19. Jones's BOP medical records do not list obesity as a current medical

 condition of Jones. Doc. 102 at 14. But Jones's height of 72 inches and most-up-to-date weight

 of 265 pounds puts his BMI at 35.9. Docs. 92 at 504; 103 at 3; see also Adult BMI Calculator,

  Centers           for           Disease             Control            and            Prevention,

 https://www.cde.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcul

 ator.html (last visited Jan. 27,2021). As for Jones's Type 2 diabetes, Jones takes two medications

 and insulin to control his condition. Doc. 92 at 4, 51, 61, 66, 99. Based on the medical records,

 Jones's diabetes appears to be monitored and controlled with medications and his chronic care

  visits, which include checking his AlC levels. Doc. 92 at 61-65, 114, 507-12.

         Hypertension is a risk factor for more severe complications of a COVID-19 infection, but

 the extent ofthose risks is yet unknown,particularly ifJones's condition is well-controlled. Jones's

                                                  9
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 10 of 11 PageID #: 1146




  hypertension appears to be stable, managed, and well-controlled with his medication and chronic

  care visits. Doc. 92 at 4, 61, 99, 507. Because COVID-19 is a relatively new disease and so much

  is still unknown about how it affects individuals, this Court cannot say to what extent Jones's life

  is threatened by the existence of COVID-19 in FCI Englewood, especially considering the

  precautions put in place by the BOP to protect him and his fellow inmates. See BOP Implementing

  Modified    Operations, Federal       Bureau       of Prisons,   https://www.bop.gov/coronavirus/

  covidl9_status.jsp (last visited Jan. 27, 2021).

         Additionally, Jones contends he is more susceptible to COVID-19 due to his race. Indeed,

  the CDC noted there is evidence that some racial and ethnic minority groups are being

  disproportionately affected by COVID-19. Health Equity Considerations and Racial and Ethnic

  Minority Groups, Centers for Disease Control and Prevention, https://www.cdc.gov/

  coronavims/2019-ncov/community/health-equity/race-ethnicity.html (last visited Jan. 27, 2021).

  Even so, the CDC attributes this to inequities in social determinants of health such as poverty and

  access to health care. Id Thus,courts have not found race to be a risk factor for COVID-19 similar

  to age or medical condition. See United States v. Chambers. No. 18-47, 2020 WL 4260445, at *4

  (E.D. La. July 24, 2020); United States v. Leigh-James. No. 3:15-cr-188 (SRU), 2020 WL

  4003566, at *8(D. Conn. July 15, 2020).

         Jones has served less than half of his 120-month sentence for organizing and leading a

  conspiracy to distribute a large amount of methamphetamine in South Dakota. Jones appears, to

  his credit, to have worked on improving himself in custody. Doc. 92 at 717-18. But the original

  sentence was chosen with care, considering Jones's and his community's needs and all ofthe other

  applicable sentencing factors. Despite the risks posed by COVID-19, this Court does not find at



                                                     10
Case 3:16-cr-30070-RAL Document 106 Filed 01/28/21 Page 11 of 11 PageID #: 1147




  this time "extraordinary and compelling reasons" to justify a sentence modification because such

  a reduction would not be sufficient to achieve the goals of sentencing.

         This Court delayed in ruling on Jones's motion after being alerted that the BOP was

  considering Jones for release. As stated above, Jones has better arguments for compassionate

  release than do many. This Court is receptive to receiving Jones's case anew on a subsequent

  motion for compassionate release with updated information. Once again, nothing within this

  Opinion and Order is intended to influence the BOP in its decision on whether to grant Jones

  compassionate release.

     IV.     Conclusion and Order


         Therefore, it is hereby

         ORDERED that Jones's motion for compassionate release. Doc. 90, is denied without

  prejudice to re-filing another motion or pursuit of compassionate release through BOP

  proceedings.

         DATED this 3^*** day of January, 2021.
                                               BY THE COURT:




                                               ROBERTO A. LAN(
                                               CHIEF JUDGE




                                                  11
